

117 HRES 616 IH: Recognizing the 30th anniversary of the closing of the Semipalatinsk nuclear weapons test site in Kazakhstan.
U.S. House of Representatives
2021-08-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 616IN THE HOUSE OF REPRESENTATIVESAugust 31, 2021Ms. Titus (for herself and Mr. Chabot) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONRecognizing the 30th anniversary of the closing of the Semipalatinsk nuclear weapons test site in Kazakhstan.Whereas upon the dissolution of the former Soviet Union, Kazakhstan inherited the fourth largest nuclear arsenal as well as one of the largest nuclear test sites, the Semipalatinsk nuclear weapons test site;Whereas despite global pressure from outside actors, as well as the potential political and strategic advantages that such an arsenal could provide for Kazakhstan, the newly formed republic understood the potential political, security, and humanitarian consequences that could arise if such an arsenal were maintained;Whereas the Nevada-Semipalatinsk Anti-Nuclear Movement, a grassroots movement that called for the closure of the Semipalatinsk nuclear weapons test site as well as a moratorium on all nuclear testing in the former Soviet Union, was critical in organizing support for the closure of the test site;Whereas Kazakhstan’s first President, Nursultan Nazarbayev, recognized the harmful impact to over two million Kazakhs following 456 nuclear tests performed by the former Soviet Union at the Semipalatinsk nuclear weapons test site;Whereas President Nazarbayev made the historic decision to officially close the Semipalatinsk nuclear weapons test site on August 29, 1991, while Kazakhstan was still part of the Soviet Union;Whereas Kazakhstan’s commitment to nuclear nonproliferation became one of its landmark policies, which remains as important today as it was 30 years ago;Whereas, in 2009, the United Nations declared August 29 as International Day against Nuclear Tests, which is annually commemorated by the United Nations General Assembly and in many other locations worldwide;Whereas the House of Representatives recognizes the 12th annual International Day against Nuclear Tests;Whereas the historic step of closing the Semipalatinsk nuclear weapons test site paved the way, five years later, for the 1996 Comprehensive Nuclear Test Ban Treaty, which resulted in an almost-universal moratorium on nuclear testing;Whereas the nuclear infrastructure elimination program at the former Semipalatinsk nuclear weapons test site has been carried out in accordance with an intergovernmental agreement between the Republic of Kazakhstan and the United States via the Cooperative Threat Reduction Program, which worked to dismantle nuclear weapons and associated infrastructure as well as the conversion of post-Soviet Union military technology, to peaceful civilian applications;Whereas the Cooperative Threat Reduction Program, developed by the United States and first initiated by former Senators Sam Nunn and Richard Lugar and is often referred to as the Nunn-Lugar Program, has led to significant cleanup at the Semipalatinsk nuclear weapons test site and its surrounding territories;Whereas Kazakhstan and the United States successfully implemented Project Sapphire to remove more than 1,200 pounds of highly enriched uranium from Kazakhstan to the United States;Whereas the United States has committed to assisting in safely eliminating existing nuclear infrastructure in Kazakhstan by providing necessary services and equipment and related personnel training for permanent closure of the Semipalatinsk nuclear weapons test site;Whereas Kazakhstan became a steadfast supporter of building a world free of nuclear weapons and has remained a committed partner to the United States in working toward strengthening the global regime for nonproliferation of weapons of mass destruction;Whereas Kazakhstan actively participated at the highest level in the United States-led Nuclear Security Summit initiatives between 2010 and 2016, which resulted in Kazakhstan’s improved system of export control of nuclear materials, physical protection of nuclear material and nuclear facilities, conversion of highly enriched uranium reactors to low-enriched uranium, and securing of spent nuclear fuel;Whereas Kazakhstan garnered the support of the United States and other global partners for the establishment in 2019 of the International Atomic Energy Agency low-enriched uranium bank at the Ulba Metallurgical Plant in Oskemen, Kazakhstan, thereby creating a dependable supply mechanism for countries that have decided not to develop uranium enrichment capabilities and promoting nuclear nonproliferation;Whereas nonproliferation was one of Kazakhstan’s highest priorities during its tenure as a nonpermanent member of the United Nations Security Council in 2017 and 2018;Whereas Kazakhstan continues to serve as a role model for nuclear nonproliferation and regularly calls upon other countries to relinquish existing arsenals or capabilities, because risk reduction is an essential and necessary component of disarmament efforts and a means to help prevent the potential devastation of nuclear war; andWhereas Kazakhstan continues to strengthen the 30-year United States bilateral relationship on policy issues across multiple sectors beyond just nonproliferation including security cooperation, human rights, and Kazakhstan’s continued strong commitment to the rule of law: Now, therefore, be itThat the House of Representatives—(1)applauds Kazakhstan’s 30-year commitment to nuclear nonproliferation and disarmament, as such actions are essential to seeking a world without nuclear weapons;(2)acknowledges that Kazakhstan’s experience in disarming itself of nuclear weapons following the fall of the Soviet Union continues to serve as a model for other countries; and(3)recognizes that Kazakhstan has committed to continuing to strengthen the United States-Kazakhstan bilateral relationship by, among other issues, continuing to work in partnership with the United States on initiatives to keep the world safe from nuclear weapons.